Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 1 of 15 PageID: 18



NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
______________________________
CHRISTOPHER SMALL,             :
                               :
          Plaintiff,           :    Civ. No. 20-15082 (RMB)(AMD)
                               :
     v.                        :
                               :
NEW JERSEY DEPARTMENT OF       :    OPINION
CORRECTIONS, et al.            :
                               :
          Defendants.          :
______________________________:

BUMB, District Judge

   I.     INTRODUCTION

   Plaintiff, Christopher Small (“Plaintiff” or “Small”), is a

state prisoner currently incarcerated at the South Woods State

Prison (“SWSP”) in Bridgeton, New Jersey. He is proceeding pro

se with a civil rights complaint filed pursuant to 42 U.S.C. §

1983 and under state law. (See Compl., Dkt. No. 1.) Plaintiff’s

application to proceed in forma pauperis (“IFP”) (see IFP Appl.,

Dkt. No. 1-1) is granted.

        At this time, this Court must screen the allegations of

Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A to determine whether they are frivolous or malicious, fail

to state a claim upon which relief may be granted, or whether

the allegations seek monetary relief from a defendant who is
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 2 of 15 PageID: 19



immune from suit. For the following reasons, Plaintiff’s

complaint shall proceed in part.

   II.   LEGAL STANDARD

      Under the Prison Litigation Reform Act, Pub.L. 104-134, §§

801-810, 110 Stat. 1321-66 to 1321-77 (Apr. 26, 1996) (“PLRA”),

district courts must review complaints in those civil actions in

which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B), seeks redress against a governmental employee

or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA

directs district courts to sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).

      “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is

the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F.

App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l));

Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008)

(discussing 28 U.S.C. § 1915A(b)). That standard is set forth in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp.

                                     2
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 3 of 15 PageID: 20



v. Twombly, 550 U.S. 544 (2007), as explicated by the United

States Court of Appeals for the Third Circuit. To survive the

court's screening for failure to state a claim, the complaint

must allege ‘sufficient factual matter’ to show that the claim

is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers

‘labels or conclusions' or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555).

      Pro se pleadings, as always, will be liberally construed.

See Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints

to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted).

      A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of constitutional rights. Section

1983 provides in relevant part:

           Every person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State or Territory or the

                                     3
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 4 of 15 PageID: 21



           District of Columbia, subjects, or causes to
           be subjected, any citizen of the United
           States or other person within the
           jurisdiction thereof to the deprivation of
           any rights, privileges, or immunities
           secured by the Constitution and laws, shall
           be liable to the party injured in an action
           at law, suit in equity, or other proper
           proceeding for redress, except that in any
           action brought against a judicial officer
           for an act or omission taken in such
           officer's judicial capacity, injunctive
           relief shall not be granted unless a
           declaratory decree was violated or
           declaratory relief was unavailable.

Thus, to state a claim for relief under § 1983, a plaintiff must

allege first, the violation of a right secured by the

Constitution or laws of the United States, and second, that the

alleged deprivation was committed or caused by a person acting

under color of state law. See Harvey v. Plains Twp. Police

Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see

also West v. Atkins, 487 U.S. 42, 48 (1988).

   III. FACTUAL BACKGROUND

      The allegations of the complaint are construed as true for

purposes of this screening opinion. Plaintiff names five

defendants in this action; namely: (1) the New Jersey Department

of Corrections (“NJDOC”); (2) Marcus O. Hicks – Commissioner of

the NJDOC; (3) John Powell – Administrator of SWSP; (4) Officer




                                     4
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 5 of 15 PageID: 22



Cortez – Senior Corrections Officer; and (5) John Does 1 & 2 1 –

Cortez’s supervisors. Plaintiff is an African-American male. His

state criminal sentence is currently on appeal. On several

occasions from January 2020 to the present, Plaintiff alleges he

has been turned away from using the SWSP law library by Cortez.

According to Plaintiff, Cortez’s duty station within SWSP gives

him the ability to grant or deny inmates access to SWSP’s law

library. This lack of access has prevented Plaintiff from

participating in his criminal appeal. Cortez routinely lets

Hispanic inmates use the law library, however, Plaintiff alleges

Cortez denies African-American and Caucasian inmates from using

the law library.

      Plaintiff alleges Cortez’s superiors – John Does 1 and 2

have been notified that Cortez has used racial epithets and

slurs against African-American and Caucasian inmates and is

verbally abusive towards them. Plaintiff further states

complaints against Cortez are known to Powell but he has refused

to act. Finally, Plaintiff states Hicks would have had knowledge

that Cortez has repeatedly been transferred from assignment to

assignment due to complaints and misconduct.




1 The caption on CM/ECF does not include these two John Doe
Defendants, however, the body of Plaintiff’s complaint makes
clear that he intends to sue them as well.

                                     5
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 6 of 15 PageID: 23



      Plaintiff brings four causes of action in his complaint.

First, Plaintiff alleges his federal constitutional right of

access to the courts has been violated. Plaintiff’s second cause

of action is a related access to courts claim under state law.

Third, Plaintiff alleges his federal equal protection rights

have been violated. Plaintiff’s fourth and final cause of action

is a corresponding equal protection claim under state law.

Plaintiff seeks injunctive and monetary relief.

   IV.   DISCUSSION

   A. NJDOC

      Plaintiff names the NJDOC as one of the Defendants. To be

liable within the meaning of § 1983, a defendant must be a

“person.” See, e.g., Will v. Michigan Dep't of State Police, 491

U.S. 58 (1989). It is well established, however, “that neither a

State nor its officials acting in their official capacities are

‘persons’ under § 1983.” Id. at 71; see also Duran v. Merline,

923 F. Supp. 2d 702, 2013 WL 504582 at *20, n. 4 (D.N.J. 2013)

(citing Grabow v. S. State Corr. Facility, 726 F. Supp. 537, 539

(D.N.J. 1989) (the New Jersey Department of Corrections is not a

person under § 1983)); N.J. Stat. Ann. § 30:1B-2 (establishing

“in the Executive Branch of the State Government a principal

department which shall be known as the Department of

Corrections”). Similarly, the NJDOC is not a proper party under

the New Jersey Civil Rights Act (“NJCRA”) as only “a person

                                     6
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 7 of 15 PageID: 24



acting under color of law,” is a proper defendant under the

NJCRA. See N.J. Stat. Ann. § 10:6–2(c); see also Didiano v.

Balicki, 488 F. App'x 634, 638–39 (3d Cir. 2012) (holding that

NJDOC is not a person under the NJCRA and thus cannot be sued

under the NJCRA and affirming grant of summary judgment on

Section 1983 and NJCRA claims in favor of NJDOC and NJDOC

official sued in official capacity for damages). Accordingly,

Plaintiff’s claims against the NJDOC are dismissed with

prejudice for failure to state a claim upon which relief may be

granted against this Defendant.

   B. Access to Court Claims

      Plaintiff alleges under both federal and state law that his

right to access the courts has been violated by Cortez’s actions

in preventing him from using the law library. “Under the First

and Fourteenth Amendments, prisoners retain a right of access to

the courts.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008)

(citing Lewis v. Casey, 518 U.S. 343 (1996)). There are two

types of access to courts claims, backward and forward looking.

           Forward-looking claims involve official
           action that “frustrates a plaintiff ... in
           preparing and filing suits at the present
           time.” [Christopher v. Harbury, 536 U.S.
           403} at 413, 122 S. Ct. at 2185 [(2002)].
           The object of this type of suit “is to place
           the plaintiff in a position to pursue a
           separate claim for relief once the
           frustrating condition has been removed.” Id.
           at 413, 122 S. Ct. at 2186. Backward-looking
           claims involve those allegations that

                                     7
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 8 of 15 PageID: 25



           “cannot now be tried ... no matter what
           official action may be in the future.” Id.
           at 414, 122 S. Ct. at 2186. “The ultimate
           object of [backward-looking] claims, then,
           is not the judgment in a further lawsuit,
           but simply the judgment in the access claim
           itself, in providing relief obtainable in no
           other suit in the future.” Id. at 414, 122
           S. Ct. at 2186.

           Whether the claim is forward or backward
           looking, the elements of both claims are the
           same. A plaintiff raising an access-to-
           courts claim must plead: (1) a
           “nonfrivolous,” “arguable” underlying claim;
           (2) the official acts obstructing the
           litigation; (3) “a remedy that may be
           awarded as recompense but not otherwise
           available in some suit that may yet be
           brought.” Id. at 415, 122 S. Ct. at 2187.
           Plaintiff must make out the denial-of-access
           elements against each defendant in
           conformance with the requirements of § 1983.
           Id. at 416, 122 S. Ct. at 2187; see also
           Monroe v. Beard, 536 F.3d 198, 205 (3d Cir.
           2008). Conclusory allegations are not
           sufficient in this regard. Johnson v. Cash,
           557 Fed. Appx. 102, 104 n.3 (3d Cir. 2013)
           (citing Iqbal, 556 U.S. at 678, 129 S.Ct. at
           1949). “[P]risoners must satisfy certain
           pleading requirements: The complaint must
           describe the underlying arguable claim well
           enough to show that it is ‘more than mere
           hope,’ and must describe the ‘lost remedy.’”
           Monroe, 536 F.3d at 205–06. The United
           States Supreme Court has explained that in
           the context of alleging the underlying claim
           that the plaintiff was prevented from
           pursuing, “the complaint should state the
           underlying claim in accordance with Federal
           Rule of Civil Procedure 8(a), just as if it
           were being independently pursued [.]”
           Harbury, 536 U.S. at 417-18, 122 S. Ct. at
           2188 (footnote omitted).




                                     8
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 9 of 15 PageID: 26



Sloan v. Murray, No. 11-0994, 2017 WL 3495190, at *7 (M.D. Pa.

Aug. 10, 2017); see also Crisano v. Grimes, No. 19-1612, 2021 WL

120943, at *12 (E.D. Va. Jan. 12, 2021) (noting in either a

forward looking or backward looking access to courts claim, “the

underlying cause of action, whether anticipated or lost, is an

element that must be described in the complaint, just as much as

allegations must describe the official acts frustrating the

litigation.”) (emphasis in original).

      In this case, Plaintiff fails to state with any facial

plausibility the claims he has been prevented from bringing in

his underlying criminal appeal due to Cortez’s action.

Accordingly, Plaintiff fails to state a claim upon which relief

may be granted on his federal access to courts claim.

      Additionally, Plaintiff’s access to court’s claim under

state law also fails to state a claim. The NJCRA gives a cause

of action to “[a]ny person who has been deprived of any

substantive due process or equal protection rights, privileges

or immunities secured by the Constitution or laws of the United

States, or any substantive rights, privileges or immunities

secured by the Constitution or laws of this State[.]” N.J. Stat.

Ann. § 10:6-2. New Jersey courts have interpreted the NJCRA

analogously to Section 1983. See Trafton v. City of Woodbury,

799 F. Supp. 2d 417, 443 (D.N.J. 2011). Thus, for the same

reasons Plaintiffs’ Section 1983 access to courts claim fails,

                                     9
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 10 of 15 PageID: 27



his state law access to courts claim also fails to state a

claim. These claims are dismissed without prejudice.

   C. Cortez

      As Plaintiff’s access to courts claims have been dismissed,

the only remaining claims are Plaintiff’s claims alleging his

equal protection rights have been violated under federal and

state law. “The Equal Protection Clause of the Fourteenth

Amendment commands that no State shall ‘deny to any person

within its jurisdiction the equal protection of the laws,’ which

is essentially a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S.

202, 216 (1982)). Thus, to state a claim under the Equal

Protection Clause, a plaintiff must allege that: (1) he is a

member of a protected class; and (b) he was treated differently

from similarly situated inmates. See Williams v. Macut, 677 F.

App’x 40, 41 (3d Cir. 2017) (citing Keenan v. City of Phila.,

983 F.2d 459, 465 (3d Cir. 1992)).

      Plaintiff’s allegations have sufficiently stated an equal

protection claim against Cortez under federal and state law. He

alleges membership of a protected class on account of his race,

African-American. Furthermore, he alleges he was treated

differently from similarly situated inmates – Hispanic inmates –

by Cortez, in using SWSP’s law library. Accordingly, Plaintiff’s

                                     10
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 11 of 15 PageID: 28



equal protection claims under both state and federal law against

Cortez shall proceed past screening.

   D. Hicks

   Plaintiff states Hicks, as Commissioner of the NJDOC, would

have had knowledge that Cortez has repeatedly been transferred

from assignment to assignment due to complaints and misconduct.

With respect to supervisors, the United States Court of Appeals

for the Third Circuit has

              recognized that “there are two theories of
              supervisory liability, one under which
              supervisors can be liable if they
              established and maintained a policy,
              practice or custom which directly caused the
              constitutional harm, and another under which
              they can be liable if they participated in
              violating plaintiff's rights, directed
              others to violate them, or, as the persons
              in charge, had knowledge of and acquiesced
              in their subordinates’ violations.” Santiago
              v. Warminster Twp., 629 F.3d 121, 129 n.5
              (3d Cir. 2010) (quotation and alteration
              marks omitted).

Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016); see also

A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Detention Ctr.,

372 F.3d 572, 586 (3d Cir. 2004). More specifically:

              supervisory liability “may attach if the
              supervisor implemented deficient policies
              and was deliberately indifferent to the
              resulting risk or if the supervisor's
              actions and inactions were ‘the moving
              force’ behind the harm suffered by the
              plaintiff.” Jackson v. Taylor, 2006 WL
              2347429, at *2 (D. Del. 2006).




                                     11
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 12 of 15 PageID: 29



            A defendant could be held liable for
            personal involvement, but for there to be
            personal involvement, “[a]negations of
            participation or actual knowledge and
            acquiescence...must be made with appropriate
            particularity.” Rode v. Dellarciprete, 845
            F.2d 1195, 1207 (3d Cir. 1988).

            As a general rule, government officials may
            not be held liable for the unconstitutional
            conduct of their subordinates under a theory
            of respondeat superior. See Iqbal, 129 S.
            Ct. at 1948; Monell v. New York City Dept.
            Of Social Servs., 436 U.S. 658, 691, 98 S.
            Ct. 2018, 56 L. Ed. 2d 611 (1978). In Iqbal,
            the Supreme Court held that “[b]ecause
            vicarious or supervisor liability is
            inapplicable to...§ 1983 suits, a plaintiff
            must plead that each Government-official
            defendant, through the official's own
            individual actions, has violated the
            Constitution.” Iqbal, 129 S. Ct. at 1948.
            Thus, each government official is liable
            only for his or her own conduct. The Court
            rejected the contention that supervisor
            liability can be imposed where the official
            had only “knowledge” or “acquiesced” in
            their subordinates conduct. See id, 129 S.
            Ct. at 1949.

Szemple v. Rutgers, No. 10-5445, 2016 WL 1228842, at *5 (D.N.J.

Mar. 29, 2016).

      Plaintiff's complaint is devoid of allegations regarding a

pattern or practice that would potentially make Hicks liable

under that theory. Furthermore, he fails to allege with any

facial plausibility that Hicks participated in violating

Plaintiff's rights or directed others to violate Plaintiff's

rights. Plaintiff’s allegations that Hicks had knowledge that

Cortez has repeatedly been transferred and reassigned due to his

                                     12
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 13 of 15 PageID: 30



misconduct is conclusory and insufficient to state a claim

against Hicks with any facial plausibility. Accordingly,

Plaintiff’s equal protection claims under both federal and state

law against Hicks will be dismissed without prejudice for

failure to state a claim upon which relief may be granted.

   E. Powell, John Does 1 & 2

      Finally, this Court must examine whether Plaintiff has

sufficiently stated a claim against Powell – the Administrator

of SWSP, and John Does 1 & 2 – Cortez’s supervisors. Plaintiff’s

claims for monetary damages against these three defendants

suffers from similar defects as does his allegations against

Hicks. Namely, he fails to state with any facial plausibility

besides conclusory allegations that these defendants had

knowledge of Cortez’s actions. It is also worth noting that

Plaintiff’s allegations that John Does 1 and 2 had knowledge of

Cortez’s use of racial epithets and slurs, even if not

conclusory, would not state a claim upon which relief could be

granted. Indeed, “‘[t]he use of racially derogatory language,

while unprofessional and deplorable, does not violate the

Constitution.’” Gannaway v. Berks Cnty. Prison, 439 F. App’x 86,

91 (3d Cir. 2011) (quoting DeWalt v. Carter, 224 F.3d 607, 612

(7th Cir. 2000)); Mugavero Town of Kearny, No. 12–2439, 2013 WL

3930120, at *3 (D.N.J. July 30, 2013) (“[R]acially

discriminatory statements, racial slurs, and racial epithets, on

                                     13
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 14 of 15 PageID: 31



their own, fail to establish liability under section 1983.”)

(citations omitted).

      Thus, Plaintiff’s equal protection claims against these

three Defendants for monetary damages are dismissed without

prejudice for failure to state a claim upon which relief may be

granted.

      However, Plaintiff also sues for prospective injunctive

relief. A particular defendant's lack of personal involvement in

past constitutional violations does not preclude a plaintiff

from obtaining prospective injunctive relief from him for

ongoing violations. See Parkell, 833 F.3d at 332. “In seeking a

prospective injunction . . . [a prisoner-plaintiff] is required

to name an official or officials ‘who can appropriately respond

to injunctive relief.’” Id. (quoting Hartman v. Cal. Dep't of

Corr. & Rehab., 707 F.3d 1114, 1127 (9th Cir. 2013)); see also

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (per

curiam) (“If [plaintiff] was seeking only damages, the warden's

lack of personal involvement would be conclusive, but since

[plaintiff] also seeks injunctive relief it is irrelevant

whether the warden participated in the alleged violations.”)

(citations omitted). Because Plaintiff also seeks injunctive

relief, and alleges the equal protection violations by Cortez

are ongoing, this Court will permit his equal protection claims




                                     14
Case 1:20-cv-15082-RMB-AMD Document 2 Filed 04/12/21 Page 15 of 15 PageID: 32



against Defendants Powell and John Does 1 & 2 2 for injunctive

relief to proceed past screening.

    F. CONCLUSION

      For the foregoing reasons, Plaintiff’s complaint shall

proceed in part. Plaintiff’s claims against the NJDOC are

dismissed with prejudice for failure to state a claim upon which

relief may be granted. Plaintiff’s access to courts claims

against the remaining Defendants under federal and state law are

dismissed without prejudice for failure to state a claim.

Plaintiff’s equal protection claims against Defendant Hicks are

dismissed without prejudice for failure to state a claim upon

which relief may be granted. Plaintiff’s equal protection claims

for monetary damages against Defendants Powell and John Does 1 &

2 are dismissed without prejudice for failure to state a claim,

but shall proceed against these three Defendants for injunctive

relief. Finally, Plaintiff’s equal protection claims against

Defendant Cortez shall proceed past screening. An appropriate

order will be entered.

DATED:    April 12, 2021                  s/ Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




2 John Does cannot be served with process. Plaintiff shall have
to file an amended complaint naming these two John Doe
supervisors once they are discovered so they can be properly
served the summons and complaint should he wish to proceed with
this suit against them.

                                     15
